PER CURIAM. Appellant, Deborah L. Jacks, by and through her attorney, has filed a motion to file belated appeal. Her attorney, Mark S. Frasier, accepts responsibility for the untimeliness in filing a notice of appeal and states in his affidavit that the notice of appeal was tendered late due to a mistake on his part. We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).  Therefore, the motion is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.